           Case 1:19-cr-00281-LGS Document 14 Filed 08/02/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :           NOTICE

                  - v. -                                      :           19 Cr. 281 (LGS)

LINCOLN ACOSTA,                                               :

                           DEFENDANT.                         :

---------------------------------------------------------------x


        PLEASE TAKE NOTICE, that upon the annexed declarations of Sarah

Baumgartel, Esq. and Lincoln Acosta, and the attached exhibits and memorandum

of law, the undersigned will move this Court, before the Honorable Lorna G.

Schofield, United States District Judge for the Southern District of New York, at a

time to be designated by the Court, for an order, pursuant to Rule 12 of the Federal

Rules of Criminal Procedure, suppressing evidence obtained in violation of the Fourth

and Fifth Amendments to the United States Constitution, or granting an evidentiary

hearing on this motion, and granting such further relief as the Court deems proper.

Dated:           New York, New York
                 August 2, 2019
                                                              Respectfully submitted,
                                                              Federal Defenders of New York, Inc.

                                                          By:__/s/ Sarah Baumgartel_______
                                                             Sarah Baumgartel, Esq.
                                                             52 Duane Street, 10th Floor
                                                             New York, New York 10007
                                                             Tel.: (212) 417-8772
